Citation Nr: 0725831	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  00-08 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased schedular rating in excess of 60 
percent, from August 30, 2002, for lichen planus and 
eczematous dermatitis (skin disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1966 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, where the RO denied an increased rating in 
excess of 30 percent.

The Board notes that in a January 2005 rating decision, the 
RO increased the veteran's disability evaluation to 60 
percent, effective from August 2002.  In May 2006, the Board 
increased the veteran's evaluation for the period prior to 
August 2002 to 50 percent, and referred the matter for extra-
schedular consideration.  Since then, the veteran was awarded 
a total disability rating based on individual unemployability 
(TDIU) due to his skin disability.  


FINDING OF FACT

The veteran currently has the highest available (60 percent) 
schedular rating for his skin disability, and has also been 
awarded a total disability rating based on his TDIU 
eligibility.  


CONCLUSION OF LAW

The criteria for a schedular evaluation in excess of 60 
percent for a skin disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.3, 4.10, 
4.16, 4.118, Diagnostic Code 7822 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In three letters, dated in March 2002, April 2004, and June 
2006, the RO satisfied VA's foregoing notice requirements 
such that a reasonable person could be expected to understand 
from the notices what was needed to substantiate his claim, 
and thus the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The June 2006 letter, noted above, 
satisfied the requirements set out in Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in March 1999, April 2002, and April 2004, he was 
afforded formal VA examinations to assess the severity of his 
skin disability.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claim.  

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities. 38 C.F.R., Part 4.  If the 
evidence for and against a claim is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Schedular ratings are assigned according to the manifestation 
of particular symptoms.  The veteran is evaluated pursuant to 
Diagnostic Code 7822 for papulosquamous disorders, which 
provides a 60 percent rating when it affects more than 40 
percent of the entire body or more than 40 percent of the 
exposed areas are affected, and there is constant, or near-
constant, systemic medications or intensive light therapy 
required during the past 12 month period.  This is the 
highest available rating under this code provision, and as it 
is the rating assigned to the veteran, there is no basis 
under the rating schedule to assign one higher.  

The record also shows that pursuant to 38 C.F.R. § 3.321, 
this case was referred to the VA's Director of Compensation 
and Pension services for consideration of an extra-schedular 
evaluation.  The Director found that an extra-schedular 
rating was not appropriate, and in any case, the veteran is 
currently receiving a total rating based on his eligibility 
for TDIU benefits arising from this skin disability, due to 
the specific employment impairment it is shown to cause him.  
A basis for a higher rating is not shown.  


ORDER

Entitlement to an increased schedular rating in excess of 60 
percent, from August 30, 2002, for skin disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


